department of the treasury internal_revenue_service washington d c office of the chief_counsel date number info release date uil the honorable amy klobuchar united_states senate washington dc dear senator klobuchar cc ita b04 conex-116329-10 am responding to your letter of date on behalf of your constituent he asked why money that he could not pay to his credit card company is income to him for federal_income_tax purposes as you requested responded directly to response lam enclosing a copy of my hope this information is helpful if you need further assistance please call me or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure department of the treasury internal_revenue_service washington d c date cc ita b04 conex-116329-10 office of the chief_counsel uil dear am responding to your inquiry of date to senator amy klobuchar who asked me to respond directly to you you asked why money that you could not pay back to your credit card company is considered income for federal_income_tax purposes hope the following general information is helpful congress has provided that gross_income includes all income from whatever source derived including income_from_discharge_of_indebtedness sec_61 of the internal_revenue_code code a taxpayer who receives a cash payment generally must include it in income by contrast a taxpayer who receives cash through a loan does not recognize the receipt of the cash as income because the taxpayer has an offsetting obligation to repay the cash if however the taxpayer’s obligation to repay the cash is cancelled either formally or constructively through noncollection the taxpayer has income because the reason for excluding the receipt of the cash from income that is the obligation to repay no longer exists a taxpayer who purchases property with a credit card is like a taxpayer who purchases property with proceeds of a cash loan does not include the value of the property in income because the taxpayer has an offsetting obligation to pay the credit card company for the extension of credit that is the loan credit extended then the taxpayer must recognize the income at the time of the cancellation if the credit card company later cancels the taxpayer’s obligation to repay the thus a taxpayer who buys property on credit congress however has provided certain exclusions for discharge_of_indebtedness income for example a debtor who is insolvent immediately before the discharge of the debt can exclude discharge_of_indebtedness income to the extent he or she is insolvent sec_108 of the code a taxpayer is insolvent to the extent that his or her liabilities exceed the fair_market_value of his or her assets sec_108 conex-116329-10 if you have any questions please contact identification_number at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc the honorable amy klobuchar
